Exhibit 10.2

INDEMNIFICATION AGREEMENT

This Indemnification Agreement, dated as of March 17, 2015, is made by and
between Actavis W.C. Holding Inc., a Delaware corporation (the “Company”), and
[—] (“Indemnitee”).

WHEREAS, Actavis plc (“Holdco”), a public limited company incorporated under the
laws of Ireland, is the Company’s ultimate parent company;

WHEREAS, the Company desires to ensure that Holdco benefits from the services of
highly qualified, experienced and otherwise competent persons such as
Indemnitee;

WHEREAS, the Company and Indemnitee are aware of provisions under Irish law that
limit the level of indemnification available to a director of Holdco;

WHEREAS, the Company previously requested that Indemnitee serve Holdco as a
director of Holdco, and, if requested to do so by the Company, as a director,
officer, trustee, employee, representative or agent of another corporation,
joint venture, trust or other enterprise, in each case whether organized under
the laws of the United States, any state thereof, any foreign nation or any
political subdivision thereof; and

WHEREAS, Indemnitee desires to be indemnified by the Company and has agreed to
become a director of Holdco in reliance upon the Company’s promise to provide
indemnification on the basis (i) herein set forth and (ii) set forth in an
indemnification agreement between Holdco and Indemnitee.

NOW, THEREFORE, in consideration of the foregoing promises and the mutual
covenants herein contained, the parties hereto agree as follows:

Section 1. Generally.

To the fullest extent permitted by the laws of the State of Delaware:

(a) The Company shall indemnify Indemnitee if Indemnitee was or is a party or is
threatened to be made a party to any Proceeding by reason of the fact that
Indemnitee is or was or has agreed to serve at the request of Holdco as a
director, officer, employee or agent of Holdco, or while serving as a director
or officer of Holdco, is or was serving or has agreed to serve at the request of
Holdco as a director, officer, employee or agent (which, for purposes hereof,
shall include a trustee, partner or manager or similar capacity) of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise, or by reason of any action alleged to have been taken or omitted in
such capacity. For the avoidance of doubt, the foregoing indemnification
obligation includes, without limitation, claims for monetary damages against
Indemnitee in respect of an alleged breach of fiduciary duties, to the fullest
extent permitted under Section 102(b)(7) of the General Corporation Law of
Delaware (the “DGCL”).

(b) The indemnification provided by this Section 1 shall be from and against
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Proceeding and any appeal therefrom, but shall only be provided if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of Holdco, and, with respect to any
criminal Proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful.

(c) Notwithstanding the foregoing provisions of this Section 1, in the case of
any Proceeding brought by or in the right of Holdco to procure a judgment in its
favor by reason of the fact that Indemnitee is or was a director, officer,
employee or agent of Holdco, or while serving as a director or officer of
Holdco, is or was serving or has agreed to serve at the request of Holdco as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise, no indemnification
shall be made in respect of any claim, issue or matter as to which Indemnitee
shall have been adjudged to be liable to Holdco unless, and only to the extent
that, the Delaware Court of Chancery or the court in which such action or suit
was brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnity for such Expenses which the Delaware Court
of Chancery or such other court shall deem proper.



--------------------------------------------------------------------------------

(d) The termination of any Proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of Holdco, and, with respect to any criminal Proceeding, had
reasonable cause to believe that Indemnitee’s conduct was unlawful.

(e) The rights of Indemnitee hereunder shall be in addition to any rights
Indemnitee may now or hereafter have to indemnification by the Company, Holdco
or otherwise.

Section 2. Successful Defense; Partial Indemnification. To the extent that
Indemnitee has been successful on the merits or otherwise in defense of any
Proceeding referred to in Section 1 of this Agreement or in defense of any
claim, issue or matter therein, Indemnitee shall be indemnified against Expenses
actually and reasonably incurred in connection therewith. For purposes of this
Agreement and without limiting the foregoing, if any Proceeding is disposed of,
on the merits or otherwise (including a disposition without prejudice), without
(i) the disposition being adverse to Indemnitee, (ii) an adjudication that
Indemnitee was liable to Holdco or a plea of guilty or nolo contendere by
Indemnitee, (iii) an adjudication that Indemnitee did not act in good faith and
in a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of Holdco, and (iv) with respect to any criminal Proceeding, an
adjudication that Indemnitee had reasonable cause to believe Indemnitee’s
conduct was unlawful, Indemnitee shall be considered for the purposes hereof to
have been wholly successful with respect thereto.

If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of the Expenses, judgments,
fines or amounts paid in settlement actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with any Proceeding or
investigation, or in defense of any claim, issue or matter therein, and any
appeal therefrom but not, however, for the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion of such Expenses,
judgments, fines or amounts paid in settlement to which Indemnitee is entitled.

Section 3. Determination That Indemnification Is Proper. Any indemnification
hereunder shall (unless otherwise ordered by a court) be made by the Company
unless a determination is made that indemnification of such person is not proper
in the circumstances because he or she has not met the applicable standard of
conduct set forth in Section 1(b) of this Agreement. Any such determination
shall be made (i) by a majority vote of the directors who are not parties to the
Proceeding in question (“disinterested directors”), even if less than a quorum,
(ii) by a majority vote of a committee of disinterested directors designated by
majority vote of disinterested directors, even if less than a quorum, (iii) by
independent legal counsel, or (iv) by a court of competent jurisdiction.

Section 4. Advance Payment of Expenses; Notification and Defense of Claim.

(a) Expenses incurred by Indemnitee in defending a Proceeding, or in connection
with an enforcement action pursuant to Section 5(b), shall be paid by the
Company in advance of the final disposition of such Proceeding within thirty
(30) days after receipt by the Company of (i) a statement or statements from
Indemnitee requesting such advance or advances from time to time, and (ii) an
undertaking by or on behalf of Indemnitee to repay such amount or amounts, only
if, and to the extent that, it shall ultimately be determined that Indemnitee is
not entitled to be indemnified by the Company as authorized by this Agreement or
otherwise. Such undertaking shall be accepted without reference to the financial
ability of Indemnitee to make such repayment. Advances shall be unsecured and
interest-free.

(b) Promptly after receipt by Indemnitee of notice of the commencement of any
Proceeding, Indemnitee shall, if a claim thereof is to be made against the
Company hereunder, notify the Company of the commencement thereof. The failure
to promptly notify the Company of the commencement of the Proceeding, or
Indemnitee’s request for indemnification, will not relieve the Company from any
liability that it may have to Indemnitee hereunder, except to the extent the
Company is prejudiced in its defense of such Proceeding as a result of such
failure.



--------------------------------------------------------------------------------

(c) In the event the Company shall be obligated to pay the Expenses of
Indemnitee with respect to a Proceeding, as provided in this Agreement, the
Company, if appropriate, shall be entitled to assume the defense of such
Proceeding, with counsel reasonably acceptable to Indemnitee, upon the delivery
to Indemnitee of written notice of its election to do so. After delivery of such
notice, approval of such counsel by Indemnitee and the retention of such counsel
by the Company, the Company will not be liable to Indemnitee under this
Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same Proceeding, provided that (1) Indemnitee shall have the
right to employ Indemnitee’s own counsel in such Proceeding at Indemnitee’s
expense and (2) if (i) the employment of counsel by Indemnitee has been
previously authorized in writing by the Company, (ii) counsel to the Company or
Indemnitee shall have reasonably concluded that there may be a conflict of
interest or position, or reasonably believes that a conflict is likely to arise,
on any significant issue between the Company and Indemnitee in the conduct of
any such defense or (iii) the Company shall not, in fact, have employed counsel
to assume the defense of such Proceeding, then the Expenses of Indemnitee’s
counsel shall be at the expense of the Company, except as otherwise expressly
provided by this Agreement. Notwithstanding the foregoing, in the case of clause
(iii) of the preceding sentence, Indemnitee acknowledges that, in connection
with any one such Proceeding involving at least one other party to whom the
Company owes obligations identical or similar to those owed to Indemnitee under
this Agreement, or separate but substantially similar Proceedings arising out of
the same general allegations and involving at least one other party to whom the
Company owes obligations identical or similar to those owed to Indemnitee under
this Agreement, the Company will not be liable for the Expenses of more than one
separate firm of attorneys (in addition to any local counsel necessary for the
representation). The Company shall not be entitled, without the consent of
Indemnitee, to assume the defense of any claim brought by or in the right of the
Company or as to which counsel for the Company or Indemnitee shall have
reasonably made the conclusion provided for in clause (ii) above.

(d) Notwithstanding any other provision of this Agreement to the contrary, to
the extent that Indemnitee is, by reason of Indemnitee’s corporate status with
respect to Holdco, the Company or any corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise which Indemnitee is or was
serving or has agreed to serve at the request of Holdco or the Company, a
witness or otherwise participates in any Proceeding at a time when Indemnitee is
not a party in the Proceeding, the Company shall indemnify Indemnitee against
all Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith.

Section 5. Procedure for Indemnification.

(a) To obtain indemnification, Indemnitee shall promptly submit to the Company a
written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification. The Company shall, promptly upon receipt of such a request for
indemnification, advise the Board of Directors of the Company in writing that
Indemnitee has requested indemnification.

(b) The Company’s determination whether to grant Indemnitee’s indemnification
request shall be made promptly, and in any event within sixty (60) days
following receipt of a request for indemnification pursuant to Section 5(a). The
right to indemnification as granted by Section 1 of this Agreement shall be
enforceable by Indemnitee in any court of competent jurisdiction if the Company
denies such request, in whole or in part, or fails to respond within such 60-day
period. It shall be a defense to any such action (other than an action brought
to enforce a claim for the advance of costs, charges and Expenses
under Section 4 of this Agreement where the required undertaking, if any, has
been received by the Company) that Indemnitee has not met the standard of
conduct set forth in Section 1 hereof, but the burden of proving such defense by
clear and convincing evidence shall be on the Company. Neither the failure of
the Company (including its Board of Directors or one of its committees, its
independent legal counsel, and its stockholders) to have made a determination
prior to the commencement of such action that indemnification of Indemnitee is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct set forth in Section 1, nor the fact that there has been an actual
determination by the Company (including its Board of Directors or one of its
committees, its independent legal counsel, and its stockholders) that Indemnitee
has not met such applicable standard of conduct, shall be a defense to the
action or create a presumption that Indemnitee has or has not met the applicable
standard of conduct. The Indemnitee’s Expenses incurred in connection with
successfully establishing Indemnitee’s right to indemnification, in whole or in
part, in any such proceeding or otherwise shall also be indemnified by the
Company.



--------------------------------------------------------------------------------

(c) Subject to the limitations set forth in Section 7, the Indemnitee shall be
presumed to be entitled to indemnification under this Agreement upon submission
of a request for indemnification pursuant to this Section 5, and the Company
shall have the burden of proof in overcoming that presumption in reaching a
determination contrary to that presumption. Such presumption shall be used as a
basis for a determination of entitlement to indemnification unless the Company
overcomes such presumption by clear and convincing evidence.

Section 6. Insurance and Subrogation.

(a) The Company may purchase and maintain insurance on behalf of Indemnitee who
is or was or has agreed to serve at the request of the Company or Holdco as a
director or officer of the Company or Holdco, or is or was serving at the
request of Holdco as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise against any liability asserted against, and incurred by, Indemnitee
or on Indemnitee’s behalf in any such capacity, or arising out of Indemnitee’s
status as such, whether or not the Company would have the power to indemnify
Indemnitee against such liability under the provisions of this Agreement. If the
Company has such insurance in effect at the time the Company receives from
Indemnitee any notice of the commencement of a proceeding, the Company shall
give prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the policy. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable as a result of such proceeding
in accordance with the terms of such policy.

(b) In the event of any payment by the Company under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee with respect to any insurance policy, who shall execute
all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Company to
bring suit to enforce such rights in accordance with the terms of such insurance
policy. The Company shall pay or reimburse all Expenses actually and reasonably
incurred by Indemnitee in connection with such subrogation.

(c) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) if and to the extent that Indemnitee has otherwise actually received
such payment under this Agreement or any insurance policy, contract, agreement
or otherwise.

Section 7. Limitation on Indemnification. Notwithstanding any other provision
herein to the contrary, the Company shall not be obligated pursuant to this
Agreement:

(a) Claims Initiated by Indemnitee. To indemnify or advance Expenses to
Indemnitee with respect to a Proceeding (or part thereof) initiated by
Indemnitee without the consent or authorization of the Board of Directors of the
Company or Holdco, except with respect to a Proceeding brought to establish or
enforce a right to indemnification (which shall be governed by the provisions
of Section 7(b) of this Agreement).

(b) Action for Indemnification. To indemnify Indemnitee for any Expenses
incurred by Indemnitee with respect to any Proceeding instituted by Indemnitee
to enforce or interpret this Agreement, unless Indemnitee is successful in
establishing Indemnitee’s right to indemnification in such Proceeding, in whole
or in part, or unless and to the extent that the court in such Proceeding shall
determine that, despite Indemnitee’s failure to establish their right to
indemnification, Indemnitee is entitled to indemnity for such Expenses;
provided, however, that nothing in this Section 7(b) is intended to limit the
Company’s obligation with respect to the advancement of Expenses to Indemnitee
in connection with any such Proceeding instituted by Indemnitee to enforce or
interpret this Agreement, as provided in Section 4 of this Agreement.

(c) Section 16 Violations. To indemnify Indemnitee on account of any Proceeding
with respect to which final judgment is rendered against Indemnitee for payment
or an accounting of profits arising from the purchase or sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.



--------------------------------------------------------------------------------

(d) Non-compete and Non-disclosure. To indemnify Indemnitee in connection with
Proceedings involving the enforcement of non-compete and/or non-disclosure
agreements or the non-compete and/or non-disclosure provisions of employment,
consulting or similar agreements the Indemnitee may be a party to with the
Company, Holdco or any subsidiary of the Company or Holdco or any other
applicable foreign or domestic corporation, partnership, joint venture, trust or
other enterprise, if any.

(e) Additional Limitations. To indemnify Indemnitee with respect to (i) any
claim or any part thereof as to which Indemnitee shall have been adjudged by a
court of competent jurisdiction from which no appeal is or can be taken, by
clear and convincing evidence, to have acted or failed to act with deliberate
intent to cause injury to Holdco or with reckless disregard for the best
interests of Holdco or (ii) any obligation of Indemnitee based upon or
attributable to Indemnitee gaining in fact any personal gain, profit or
advantage to which Indemnitee was not entitled.

Section 8. Certain Settlement Provisions. The Company shall have no obligation
to indemnify Indemnitee under this Agreement for amounts paid in settlement of
any Proceeding without the Company’s prior written consent, which shall not be
unreasonably withheld. The Company shall not settle any Proceeding in any manner
that would impose any fine or other obligation on Indemnitee without
Indemnitee’s prior written consent, which shall not be unreasonably withheld.

Section 9. Savings Clause. If any provision or provisions of this Agreement
shall be invalidated on any ground by any court of competent jurisdiction, then
the Company shall nevertheless indemnify Indemnitee as to Expenses, judgments,
fines and amounts paid in settlement with respect to any Proceeding, including
an action by or in the right of Holdco, to the full extent permitted by any
applicable portion of this Agreement that shall not have been invalidated and to
the full extent permitted by applicable law.

Section 10. Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for herein
is held by a court of competent jurisdiction to be unavailable to Indemnitee in
whole or in part, it is agreed that, in such event, the Company shall, to the
fullest extent permitted by law, contribute to the payment of Indemnitee’s
Expenses, judgments, fines and amounts paid in settlement with respect to any
Proceeding, in an amount that is just and equitable in the circumstances, taking
into account, among other things, contributions by other directors and officers
of the Company or Holdco or others pursuant to indemnification agreements or
otherwise; provided, that, without limiting the generality of the foregoing,
such contribution shall not be required where such holding by the court is due
to (i) the failure of Indemnitee to meet the standard of conduct set forth
in Section 1 of this Agreement, or (ii) any limitation on indemnification set
forth in Section 6(c), 7 or 8 of this Agreement.

Section 11. Certain Definitions. For purposes of this Agreement, the following
definitions shall apply:

(a) The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company or Holdco
or otherwise and whether of a civil, criminal, administrative legislative, or
investigative (formal or informal) nature, including any appeal therefrom, in
which Indemnitee was, is or will be involved as a party, potential party,
non-party witness or otherwise by reason of the fact that Indemnitee is or was a
director or officer of the Company or Holdco, by reason of any action taken by
him or of any action on his part while acting as director or officer of the
Company or Holdco, or by reason of the fact that he is or was serving at the
request of Holdco as a director, officer, employee or agent of any other
enterprises, in each case whether or not serving in such capacity at the time
any liability or expense is incurred for which indemnification, reimbursement,
or advancement of Expenses can be provided under this Agreement. If the Company
believes in good faith that a given situation may lead to or culminate in the
institution of a Proceeding, this situation shall be considered a Proceeding
under this paragraph.

(b) The term “Expenses” shall include all reasonable attorneys’ fees (applying
the Company’s billing guidelines, if any, and otherwise consistent with the
Company’s past practice for payment of legal fees for outside counsel),
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, any federal, state, local or foreign taxes
imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement, ERISA



--------------------------------------------------------------------------------

excise taxes and penalties, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding. Expenses also shall include
(i) Expenses incurred in connection with any appeal resulting from any
Proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, supersedeas bond, or other appeal bond or its
equivalent, and (ii) Expenses incurred by Indemnitee in connection with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement, by litigation or otherwise, in accordance with Section 15. Expenses,
however, shall not include amounts paid in settlement by Indemnitee or the
amount of judgments or fines against Indemnitee.

(c) The term “judgments, fines and amounts paid in settlement” shall be broadly
construed and shall include, without limitation, all direct and indirect
payments of any type or nature whatsoever, including, without limitation, all
penalties and amounts required to be forfeited or reimbursed to the Company or
Holdco, as well as any penalties or excise taxes assessed on a person with
respect to an employee benefit plan.

(d) The term “Company” shall include, without limitation and in addition to the
resulting corporation, any constituent corporation (including any constituent of
a constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, and employees or agents, so that any person who is or was a
director, officer, employee or agent of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise, shall stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as he or she would have with respect to such constituent
corporation if its separate existence had continued.

(e) The term “other enterprises” shall include, without limitation, employee
benefit plans.

(f) The term “serving at the request of Holdco” shall include, without
limitation, any service as a director, officer, employee or agent of Holdco
which imposes duties on, or involves services by, such director, officer,
employee or agent with respect to an employee benefit plan, its participants or
beneficiaries.

(g) A person who acted in good faith and in a manner such person reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan shall be deemed to have acted in a manner “not opposed to
the best interests of Holdco” as referred to in this Agreement.

Section 12. Form and Delivery of Communications. Any notice, request or other
communication required or permitted to be given to the parties under this
Agreement shall be in writing and either delivered in person or sent by
telecopy, telex, telegram, overnight mail or courier service, or certified or
registered mail, return receipt requested, postage prepaid, to the parties at
the following addresses (or at such other addresses for a party as shall be
specified by like notice):

If to the Company:

Actavis W.C. Holding Inc.

Morris Corporate Center III, 400 Interpace Parkway

Parsippany, NJ 07054

Attn: Chief Legal Officer and Secretary

Facsimile:

If to Indemnitee:

c/o Actavis plc

Morris Corporate Center III, 400 Interpace Parkway

Parsippany, NJ 07054

Attn: Chief Legal Officer and Secretary

Section 13. Subsequent Legislation. If the DGCL is amended after adoption of
this Agreement to expand further the indemnification permitted to directors or
officers, then the Company shall indemnify Indemnitee to the fullest extent
permitted by the DGCL, as so amended.



--------------------------------------------------------------------------------

Section14. Nonexclusivity; No Duplication of Payments.

(a) The provisions for indemnification and advancement of Expenses set forth in
this Agreement shall not be deemed exclusive of any other rights which
Indemnitee may have under any provision of law, the Company’s Certificate of
Incorporation or Bylaws, in any court in which a proceeding is brought, the vote
of the Company’s stockholders or disinterested directors, other agreements or
otherwise, and Indemnitee’s rights hereunder shall continue after Indemnitee has
ceased acting as an agent of the Company and shall inure to the benefit of the
heirs, executors and administrators of Indemnitee. However, no amendment or
alteration of the Company’s Certificate of Incorporation or Bylaws or any other
agreement shall adversely affect the rights provided to Indemnitee under this
Agreement.

(b) The Company shall not be liable under this Agreement to make any payment to
Indemnitee in respect of any Expenses, judgments, fines and amounts paid in
settlement or any other amounts paid to or incurred by Indemnitee to the extent
Indemnitee has otherwise received payment, including, without limitation, under
any insurance policy, the Company’s Certificate of Incorporation or Bylaws,
Holdco’s Memorandum and Articles of Association (as each may be amended from
time to time) or any agreement between Indemnitee and Holdco (each, an
“Alternative Source”), for such Expenses, judgments, fines and amounts paid in
settlement or amounts that are otherwise indemnifiable by the Company hereunder.
In the event that Indemnitee receives from the Company and an Alternative Source
a duplicate payment in respect of the same Expenses, judgments, fines, amounts
paid in settlement or any other amounts incurred by Indemnitee, Indemnitee shall
promptly reimburse the Company in the amount of such duplicate payment.

Section 15. Enforcement. The Company shall be precluded from asserting in any
judicial proceeding that the procedures and presumptions of this Agreement are
not valid, binding and enforceable. The Company agrees that its execution of
this Agreement shall constitute a stipulation by which it shall be irrevocably
bound in any court of competent jurisdiction in which a proceeding by Indemnitee
for enforcement of his rights hereunder shall have been commenced, continued or
appealed, that its obligations set forth in this Agreement are unique and
special, and that failure of the Company to comply with the provisions of this
Agreement will cause irreparable and irremediable injury to Indemnitee, for
which a remedy at law will be inadequate. As a result, in addition to any other
right or remedy Indemnitee may have at law or in equity with respect to breach
of this Agreement, Indemnitee shall be entitled to injunctive or mandatory
relief directing specific performance by the Company of its obligations under
this Agreement.

Section 16. Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by law.

Section 17. Entire Agreement. This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superseded by this Agreement.

Section 18. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

Section 19. Successor and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Company shall
require and cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, by written agreement in form and substance reasonably
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.



--------------------------------------------------------------------------------

Section 20. Service of Process and Venue. For purposes of any claims or
proceedings to enforce this agreement, the Company consents to the jurisdiction
and venue of any federal or state court of competent jurisdiction in the states
of Delaware and New Jersey, and waives and agrees not to raise any defense that
any such court is an inconvenient forum or any similar claim.

Section 21. Supersedes Prior Agreement. This Agreement supersedes any prior
indemnification agreement between Indemnitee and the Company or its
predecessors.

Section 22. Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware. If a court of competent jurisdiction shall make a final
determination that the provisions of the law of any state other than Delaware
govern indemnification by the Company of its officers and directors or the
officers and directors of Holdco, then the indemnification provided under this
Agreement shall in all instances be enforceable to the fullest extent permitted
under such law, notwithstanding any provision of this Agreement to the contrary.

Section 23. Employment Rights. Nothing in this Agreement is intended to create
in Indemnitee any right to employment or continued employment.

Section 24. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.

Section 25. Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

 

ACTAVIS W.C. HOLDING INC. By:

 

Name: A. Robert D. Bailey Title: Chief Legal Officer and Corporate Secretary
INDEMNITEE: By:

 

Name: [—] Title: [—]